In an action, inter alia, to recover commissions allegedly earned by the plaintiff as the defendant’s representative, the defendant appeals from a judgment of the Supreme Court, Nassau County, entered June 10, 1976, which is in favor of the plaintiff in the amount of $55,000, upon the grant of its motion for summary judgment. Judgment reversed, on the law, without costs or disbursements, and motion denied. The record before us reveals that there are triable issues of fact which require the denial of the plaintiff’s motion for summary judgment. Latham, Acting P. J., Margett, Suozzi and Mollen, JJ., concur.